                    1:20-cv-01393-JBM-JEH # 10       Page 1 of 10
                                                                                          E-FILED
                                                                 Friday, 21 May, 2021 04:22:10 PM
                                                                     Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

KIM DAUGHERTY,                             )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )      Case No. 1:20-cv-1393
                                           )
THE FEDERAL SAVINGS BANK,                  )
                                           )
      Defendant.                           )

                             ORDER & OPINION

      This matter is before the Court on Defendant’s Motion to Dismiss for Failure

to State a Claim. (Doc. 5). Plaintiff has responded (doc. 9), so the matter is ripe for

review. For the following reasons, Defendant’s Motion to Dismiss is granted.

                                   BACKGROUND1

      Plaintiff Kim Daugherty brings this suit against Defendant Federal Savings

Bank for alleged violation of the Electronic Fund Transfers Act (“EFTA”), 15 U.S.C.

§ 1693 et. seq. (Doc. 1). Plaintiff, a resident of McLean County, Illinois, opened an

unsecured loan account with Defendant that was assigned a unique account number.

(Doc. 1 at 2). Sometime thereafter, she encountered financial difficulties and fell

behind on her payments toward the account. (Doc. 1 at 2).

      On or around December 12, 2019, Plaintiff informed Defendant she would be

filing for Chapter 13 bankruptcy and “no longer authorized any automatic payments


1Because the Court must accept all well-pleaded facts in the Complaint as true,
United States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir.
2018), the facts herein are drawn from the Complaint. (Doc. 1).
                      1:20-cv-01393-JBM-JEH # 10      Page 2 of 10




to be withdrawn from her bank account.” (Doc. 1 at 2). On or around December 16,

2019, Defendant charged Plaintiff’s “personal bank account” 2 in the amount of

$935.14 without her authorization. (Doc. 1 at 2). The following day, Plaintiff

demanded return of the unauthorized withdrawal and again told Defendant that it

no longer had authorization to automatically withdraw payments from her bank

account. (Doc. 1 at 3).

         Defendant refused to refund the withdrawal, and, on January 15, 2020,

charged Plaintiff’s bank account in the amount of $935.14 for a second time without

her authorization. (Doc. 1 at 3). That day, Plaintiff contacted Defendant, again

demanding refund of the unauthorized withdrawals and stating it did not have her

authorization to make automatic withdrawals from her bank account. (Doc. 1 at 3).

Defendant responded that Plaintiff would need to fill out paperwork to get a refund.

(Doc. 1 at 3). In total, Plaintiff alleges Defendant withdrew $1,870.28 from her bank

account without authorization. (Doc. 1 at 3).

                                   LEGAL STANDARD

         To survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), the

complaint must contain a short and plain statement of the plaintiff’s claim sufficient

to plausibly demonstrate entitlement to relief. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555–57 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.



2   Plaintiff does not specify what bank held her “personal bank account.”
                                            2
                     1:20-cv-01393-JBM-JEH # 10         Page 3 of 10




662, 678 (2009). A plaintiff is not required to anticipate defenses or plead extensive

facts or legal theories; rather, the complaint need only contain enough facts to present

a story that holds together. Twombly, 550 U.S. at 570; Swanson v. Citibank, N.A.,

614 F.3d 400, 404 (7th Cir. 2010). The Seventh Circuit has consistently noted the

essential function of Rule 8(a)(2) is to put the defendant on notice. Divane v. Nw.

Univ., 953 F.3d 980, 987 (7th Cir. 2020) (“A complaint must give the defendant fair

notice of what . . . the claim is and the grounds upon which it rests.” (internal

quotation marks omitted)).

       On review of a Rule 12(b)(6) motion, the Court construes the complaint in the

light most favorable to the plaintiff. United States ex rel. Berkowitz v. Automation

Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018). This means the Courts accepts all well-

pleaded factual allegations as true and draws all reasonable inferences from those

facts in favor of the plaintiff. Id. Allegations that are, in reality, legal conclusions are

not taken as true and cannot survive a Rule 12(b)(6) challenge. McReynolds v. Merrill

Lynch & Co., Inc., 694 F.3d 873, 885 (7th Cir. 2012).

       If matters outside the pleadings are presented on a motion under Rule 12(b)(6),

the Court must either exclude them from consideration or convert the motion to one

for summary judgment under Rule 56 and afford both parties a reasonable

opportunity to present supporting documentation. Fed. R. Civ. P. 12(d); see also

Berthold Types Ltd. v. Adobe Sys. Inc., 242 F.3d 772, 776 (7th Cir. 2001) (“A motion

to dismiss must be treated as a motion for summary judgment if the

judge considers matters outside the complaint, but the judge may elect to treat a



                                             3
                     1:20-cv-01393-JBM-JEH # 10        Page 4 of 10




motion as what it purports to be and disregard the additional papers.”). A “narrow

exception” to this rule permits the Court to consider documents outside the four

corners of the complaint on a motion to dismiss if they are explicitly or impliedly

“referred to in the complaint and are central to [the] claim.” Levenstein v. Salafsky,

164 F.3d 345, 347 (7th Cir. 1998) (quoting Wright v. Associated Ins. Cos., Inc., 29 F.3d

1244, 1248 (7th Cir. 1994)). Thus, “[a] motion under Rule 12(b)(6) can be based only

on the complaint itself, documents attached to the complaint, documents that are

critical to the complaint and referred to in it, and information that is subject to proper

judicial notice.” Geinosky v. City of Chi., 675 F.3d 743, 745 n.1 (7th Cir. 2012).

                                      DISCUSSION

      The EFTA “protects consumers by providing a ‘basic framework establishing

the rights, liabilities, and responsibilities of participants in electronic fund transfer

systems.’ ” Bass v. Stolper, Koritzinsky, Brewster & Neider, S.C., 111 F.3d 1322, 1328

(7th Cir. 1997) (quoting 15 U.S.C. § 1693(b)). “Electronic Fund Transfers covered by

the Act have three components: 1) a transfer of funds; 2) that is initiated by electronic

means, and 3) debits or credits a consumer account.” Id. Section 1693e(a) of the EFTA

provides:

      A preauthorized electronic fund transfer from a consumer’s account may
      be authorized by the consumer only in writing, and a copy of such
      authorization shall be provided to the consumer when made. A consumer
      may stop payment of a preauthorized electronic fund transfer by notifying
      the financial institution orally or in writing at any time up to three
      business days preceding the scheduled date of such transfer. The
      financial institution may require written confirmation to be provided to
      it within fourteen days of an oral notification if, when the oral
      notification is made, the consumer is advised of such requirement and
      the address to which such confirmation should be sent.

                                            4
                    1:20-cv-01393-JBM-JEH # 10       Page 5 of 10




(emphasis added).

      Plaintiff alleges Defendant violated this section by initiating two electronic

fund transfers out of her bank account after she gave timely oral instruction to

Defendant to stop the automatic withdrawals. (Doc. 1 at 4). Plaintiff does not allege

any facts suggesting she never initially gave adequate preauthorization for electronic

fund transfers; she alleges that Defendant continued transfers after she notified it

she “no longer authorized any automatic payments to be withdrawn from her bank

account.” (Doc. 1 at 2) (emphasis added). Thus, her claim arises not under the first

sentence of Section 1693e(a) regarding initial preauthorization, but under the second

“stop payment” sentence.3

      Plaintiff seeks relief in the form of: statutory damages under 15 U.S.C. §

1693m(a)(2)(A); actual damages equal to the unauthorized amounts directly

withdrawn from her account, 15 U.S.C. § 1693m(a)(1); costs and attorneys’ fees, as

provided by 15 U.S.C. § 1693m(a)(3); an injunction preventing further violations by

Defendant; and any other relief deemed just and equitable. (Doc. 1 at 4–5).

Defendant’s arguments in support of its Motion to Dismiss the single-count

Complaint will be addressed in turn.




3 Indeed, Plaintiff’s Response states “[Plaintiff’s] Complaint sufficiently pleads that
[Plaintiff] properly exercised her statutory right under the EFTA, 15 U.S.C. § 1693e,
to stop payment of Defendant’s preauthorized electronic fund transfer by notifying
Defendant orally at least three business days preceding the scheduled date of such
transfer, which stop payment request Defendant failed to honor twice over.” (Doc. 9
at 13).
                                          5
                      1:20-cv-01393-JBM-JEH # 10       Page 6 of 10




 I.    Authorization Agreement

       First, Defendant argues that Plaintiff signed an authorization agreement

(“ACH Authorization”) that “expressly provides” for written notice as “the sole

method by which authorization may be withdrawn.” (Doc. 6 at 4). Defendant urges

the Court to consider the agreement, attached to Defendant’s Motion to Dismiss, as

“both referred to in the Complaint (by necessary implication) and central to

[Plaintiff’s] claim.” (Doc. 6 at 4).

       The Court declines to consider this document on the Motion to Dismiss because

it is not central to Plaintiff’s claim. See Levenstein, 164 F.3d at 347 (quoting Wright,

29 F.3d at 1248). Plaintiff claims Defendant’s conduct violated her right under the

second sentence of 15 U.S.C. § 1693e(a) to “stop payment” by oral notification at least

three business days preceding the scheduled date of electronic transfer. The EFTA

prohibits waiver of its protections by contract, 15 U.S.C. § 1693l, so plausibly alleging

that Defendant violated this Section would be sufficient for Plaintiff to state a claim

under the EFTA, regardless of what her contract with Defendant may have otherwise

provided. See Curtis v. Propel Prop. Tax Funding, LLC, 915 F.3d 234, 241 (4th Cir.

2019) (holding allegation that agreement contained a stop-payment provision more

restrictive than what the EFTA requires was the type of harm Congress sought to

prevent when it enacted the EFTA).

II.    Defendant’s Status Under Section 1693e

       Defendant’s primary argument in support of dismissal is that Defendant was

not a party capable of violating Section 1693e(a) with respect to the facts alleged.

(Doc. 6 at 5). Plaintiff does not allege that Defendant held the “personal bank account”

                                           6
                     1:20-cv-01393-JBM-JEH # 10        Page 7 of 10




from which it withdrew funds, nor does she specify if another bank held that account.

(See doc. 1). The Complaint states only that Defendant withdrew payments from her

personal bank account (at an unnamed bank) to the unsecured loan account she held

with Defendant. (Doc. 1 at 2). Defendant argues on this basis that it “is alleged to

have been acting in the role of [Plaintiff’s] creditor and payee, and not as the financial

institution that was the holder of her bank account. That bank was PNC Bank, and

therefore only PNC Bank was capable, with respect to the transactions at issue, of

violating Section 1693e(a).” (Doc. 6 at 5).

      As discussed above, Plaintiff’s claim arises not under the first sentence of

Section 1693e(a) regarding initial preauthorization, but under the second “stop

payment” sentence. This distinction is important because while the language of the

first sentence is not so limited, the “stop payment” provision of Section 1693e(a)

applies only to “financial institution[s].” 15 U.S.C. § 1693e(a) (“A consumer may stop

payment . . . by notifying the financial institution.”); Miller v. Interstate Auto Grp.,

Inc., No. 14-cv-116, 2015 WL 1806815, at *3 (W.D. Wis. Apr. 21, 2015). 4 The

regulations confirm that the provision for a “[c]onsumer’s right to stop payment”

applies “to financial institutions,” not “any person.” See 12 C.F.R. § 205.3(a),

205.10(c).

      As used in the EFTA, “the term ‘financial institution’ means a State or

National bank, a State or Federal savings and loan association, a mutual savings



4 Plaintiff’s citations to case law regarding the liability of third-party payees under
the first preauthorization sentence of Section 1693e(a) are not directly on point, given
this distinction. (See doc. 9 at 10).
                                              7
                     1:20-cv-01393-JBM-JEH # 10        Page 8 of 10




bank, a State or Federal credit union, or any other person who, directly or indirectly,

holds an account belonging to a consumer.” 15 U.S.C. § 1693a(9). “Account,” in turn,

is defined, in pertinent part, as “a demand deposit, savings deposit, or other asset

account.” 15 U.S.C. § 1693a(2) (emphasis added). To state the obvious, there is no

dispute that Defendant is a bank. (Doc. 6 at 4). But here, where Defendant is alleged

to have been a creditor debiting Plaintiff’s personal bank account, not the bank

“hold[ing]” such an asset account “belonging to [Plaintiff],” was it subject to the “stop

payment” provision of Section 1693e?5

      The Court concludes it was not. “Section 1693e(a)’s stop payment clauses refer

to   circumstances      where    a    consumer      requests    that    her    financial

institution stop payment from her account to a third-party payee.” Stock v. Firstmark

Servs., No. 18-cv-01363, 2018 WL 8193373, at *5 (C.D. Cal. Dec. 12, 2018). The

“Official Staff Interpretations” of the regulations further detail the interplay between

the financial institution and the payee:

      10(c) Consumer’s Right To Stop Payment

      1. Stop-payment order. The financial institution must honor an oral
      stop-payment order made at least three business days before a
      scheduled debit. If the debit item is resubmitted, the institution must
      continue to honor the stop-payment order (for example, by suspending
      all subsequent payments to the payee-originator until the consumer
      notifies the institution that payments should resume).


5 An alternative way to frame this question would be to ask whether a bank is a
“financial institution” within the meaning of the EFTA regardless of whether it “holds
an [asset] account belonging to [the] consumer.” The more natural reading of the
statutory definition suggests that a bank is a “financial institution” within the
definition only if it “holds an account”; the definition lists banks, credit unions, “or
any other person who. . . holds an account,” thereby implying that the non-persons
within the definition also “hold accounts.” See 15 U.S.C. § 1693a(9) (emphasis added).
                                           8
                    1:20-cv-01393-JBM-JEH # 10        Page 9 of 10




      2. Revocation of authorization. Once a financial institution has been
      notified that the consumer's authorization is no longer valid, it must
      block all future payments for the particular debit transmitted by the
      designated payee-originator . . . The institution may not wait for the
      payee-originator to terminate the automatic debits. The institution may
      confirm that the consumer has informed the payee-originator of the
      revocation (for example, by requiring a copy of the consumer’s revocation
      as written confirmation to be provided within 14 days of an oral
      notification).

12 C.F.R. § Pt. 205, Supp. I. (emphasis added). The relative duties of the financial

institution and the payee described make clear that the “financial institution”

required to honor an oral stop-payment order under the EFTA is one separate and

apart from the payee from whom the consumer may revoke authorization. Here,

Plaintiff does not allege any facts suggesting Defendant was the “financial

institution” holding her personal bank account from which the payments were drawn;

she alleges Defendant was withdrawing payments that went to fulfill Plaintiff’s debt

obligations to Plaintiff (and that it continued to do so after she revoked

authorization). (See doc. 1 at 2). Defendant was therefore acting as a third-party

payee, not as a financial institution. See Stock, 2018 WL 8193373, at *5.

      Thus, because Plaintiff does not allege Defendant was “the financial

institution” holding her bank account, Defendant’s Motion to Dismiss is granted as

to Plaintiff’s claim that Defendant violated the “stop payment” provision of Section

1693e. Unless Plaintiff can allege facts that Defendant was her “financial institution,”

she will be unable to state a claim against it under the “stop payment” provision.

However, because the Complaint does not specify where her personal bank account

was held and therefore does not facially foreclose the possibility that amendment



                                           9
                    1:20-cv-01393-JBM-JEH # 10        Page 10 of 10




could cure the deficiency, Barry Aviation v. Land O’Lakes Mun. Airport Comm’n, 377

F.3d 682, 687 (7th Cir. 2004), dismissal of this claim will be without prejudice.

III.   “Unauthorized Electronic Fund Transfer”

       Finally, Defendant argues Plaintiff fails to state a claim that Defendant made

an “unauthorized electronic fund transfer” under the EFTA. (Doc. 6 at 10). Plaintiff

responds that Defendant confuses the authorization requirements under Section

1693e with the “unauthorized electronic fund transfer” prohibitions under Section

1693a, which are “not at issue here.” (Doc. 9 at 13). Because Plaintiff’s response

concedes she does not purport to bring any claim regarding “unauthorized electronic

fund transfers,” the Court need not address the substance of Defendant’s argument

on this point. The Court also declines to consider any of the documents attached to

Defendant’s Motion to Dismiss at this stage in the proceedings.

                                     CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss for Failure to State

a Claim (Doc. 5) is GRANTED. The Complaint (doc. 1) is dismissed without prejudice.

To the extent Plaintiff is able to cure the deficiencies identified herein, Plaintiff may

file a second amended complaint within twenty-one (21) days of this Order.



SO ORDERED.

Entered this 21st day of May 2021.

                                                          s/ Joe B. McDade
                                                       JOE BILLY McDADE
                                                 United States Senior District Judge



                                           10
